UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                        FILED
                                                                                        NOV 302009
                                               )                                   Clerk, U.S. District and
JOHN LEWIS PRATT,                                                                    Bankruptcy Courts
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )       Civil Action No.
                                               )                              09 2270
G.H. JACKSON,                                  )
                                               )
                       Defendant.              )


                                    MEMORANDUM OPINION

       This matter comes before the Court upon review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The application will be granted but the

complaint will be dismissed.

        "Three inter-related judicial doctrines - standing, mootness, and ripeness - ensure that

federal courts assert jurisdiction only over 'Cases' and 'Controversies. '" Worth v. Jackson, 451

F.3d 854,855 (D.C. Cir. 2006) (quoting U.S. Const. art. III, § 2). A party has standing ifhis

claims "spring from an 'injury in fact' - an invasion of a legally protected interest that is

'concrete and particularized,' 'actual or imminent' and 'fairly traceable' to the challenged act of

the defendant, and likely to be redressed by a favorable decision in the federal court." Navegar,

Inc. v. United States, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555,560-61 (1992)).

       Plaintiff appears to bring this action on behalf of Eddie D. Pratt, who allegedly was

arrested by a police officer in Candor, North Carolina. He is a lay person who is not qualified to

appear in this Court on behalf of another person. See 28 U.S.c. § 1654; Georgiades v.

Martin-Trigona, 729 F.2d 831,834 (D.C. Cir. 1984). Even though plaintiff may represent
himself as a pro se litigant, it does not appear that he has sustained an actual injury caused by the

named defendant's actions. Accordingly, the Court will dismiss this action without prejudice for

lack of standing.

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.


                                                  rk±~.~
                                              United States District Judge

Date: \ \   I \~ \61